Citation Nr: 0939912	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from August 1943 to March 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a  March 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in his August 2007 substantive appeal, 
the Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO; however, in October 2008, the Veteran's 
representative at the time requested that the Travel Board 
hearing be canceled and the Veteran's case be forwarded to 
the Board.  As such, the Veteran's request for a Travel Board 
hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the evidence of record indicates that further 
development is necessary as to the Veteran's application to 
reopen his claim of entitlement to service connection for 
generalized anxiety disorder.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In this regard, the Board notes that, in January 2007, the 
Veteran reported receiving treatment for his generalized 
anxiety disorder at the San Juan, Puerto Rico, VA Medical 
Center (VAMC) from 1975 to 1995 and 2000 to 2006; at the 
Gainesville, Florida, VAMC from 1995 to 2000; and at the West 
Palm Beach, Florida, VAMC from 2006 to the present time.  
Additionally, an unrelated February 2008 claim for pension 
reflects that the Veteran presently resided in Puerto Rico 
and reported that he received treatment at the VAMC.  

The claims file contains records from the San Juan VAMC from 
1975, which were considered in the prior final denial, and 
from June 2001 to July 2006; records from the Gainesville 
VAMC from January 1997 to October 2000 with three records 
dated in May 1996 and August 1996; and records from the West 
Palm Beach VAMC from October 2006 to February 2007.  As such, 
there are outstanding VA treatment records that need to be 
obtained.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, a remand is necessary in order to obtain any 
treatment records not already contained in the claims file 
dated from 1975 to 1995 and from 2007 to the present from the 
San Juan VAMC; from 1995 to 1997 from the Gainesville VAMC; 
and from February 2007 to the present from the West Palm 
Beach VAMC.  See 38 U.S.C.A. § 5103A(b- c) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(b-c) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any outstanding records from 
the San Juan VAMC dated from 1975 to 
1995 and from 2007 to the present; from 
the Gainesville VAMC dated from 1995 to 
1997; and from the West Palm Beach VAMC 
dated from February 2007 to the 
present.  
All reasonable attempts should be made 
to obtain these records.  Any records 
obtained should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been made, a formal determination that 
such records do not exist or that 
further efforts to obtain such records 
would be futile should be documented in 
the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated based on 
the entirety of the evidence.  If any 
additionally received documents are in 
Spanish, they should be translated to 
English prior the readjudication of the 
Veteran's claim.  If the claim remains 
denied, the Veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



